Citation Nr: 1531210	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, to include tremors.

2.  Entitlement to service connection for a respiratory disorder, to include pneumonia and collapsed lung.

3.  Entitlement to service connection for residuals of a left foot injury.

4.  Entitlement to service connection for optic neuritis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974.

As a procedural matter, in addition to a claim for a neurological disorder, the Veteran subsequently submitted a claim for tremors, which was denied in August 2012.  He did not file a notice of disagreement with that decision; however, he subsequently submitted additional information about Parkinson's disease and the relationship with such a condition and welding inhalation.  

In this regard, the broader, initial claim of service connection for a neurological disorder is based upon the same factual basis and symptoms as the later claim for service connection for Parkinson's disease and tremors.  As such, the Board has revised the issue on the title page accordingly, to accurately encompass the claim on appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Moreover, the additional information related to Parkinson's disease was submitted after the most recent adjudication of the claim in the April 2012; however, the information was accompanied by a waiver by the Veteran of additional information submitted in his appeal, and, as such the Board will proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a respiratory disorder, a left foot disorder, and optic neuritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A current neurological disability has not been shown.


CONCLUSION OF LAW

A neurological disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran initially filed a claim for a neurological disorder based on exposure to various chemical inhalations.  The service treatment records include treatment in February 1974 for "welding fume inhalation" and treatment in May 1974 for "probable inhalation of chlorine fumes with no adverse effects suffered."  He also asserted a neurological disorder based on exposure to contaminated water at Camp Lejeune and smoke inhalation following a fire aboard his ship.

The evidence includes several lay statements describing the Veteran's general physical limitations as well as exposure to lead paint and smoke from a fire.  At the  January 2012 RO hearing, his wife testified as to her belief that his exposure to carbon monoxide and lead deteriorated his health over time.  
 
The Veteran underwent a VA neurological examination in January 2012.  The examiner specifically noted the Veteran's reported nerve condition, to include leg pain and shakes since the mid-1970s.  The examiner also noted the tic disorder occasionally affected the Veteran's  hands.  The Veteran described treatment with Gabapentin, but that he still intermittently experienced such symptomatology.    

Based on the review of the claims file and the physical examination of the Veteran, the examiner could not diagnose any neurological disorder.  Indeed, the examiner specifically referenced an April 2010 VA brain MRI, which was normal.  The examiner also discussed the March 2011 VA neurology consultation in which the motor exam was normal, with difficulty walking attributed to degenerative joint disease in the left leg.  

Therefore, even considering the Veteran's assertion of a neurological disorder, to include his report of shakiness in the legs and hands, the VA examiner did not diagnose any neurological condition.  

In short, the VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the January 2012 VA examination therefore provides probative medical evidence against the Veteran's claim for service connection for a neurological disorder. 

Aside from the January 2012 VA examination, the remaining competent medical evidence of record also does not show that the Veteran has been diagnosed with a neurological disorder, notwithstanding that he has a separate claim as to the issue of service connection for optic neuritis.

In terms of private treatment, records from 2004 show that the Veteran was evaluated for blindness, and an MRI was reviewed and found to have no abnormalities.  Indeed, the November 2004 MRI showed only enlargement of the optic nerves due to inflammation, with a possible "infectious etiology such as cat scratch disease."  An private October 2006 MRI ruled out multiple sclerosis, after the Veteran reported a total loss of vision.
 
In terms of VA treatment, records show that the Veteran complained of tremors in August 2012; however, an MRI was again normal with "no sign of demyelinating disease."  Parkinsonism was explicitly ruled out.  Thereafter, he reported tremors in January 2013, and the VA physician described them as "volitional," capable of being "suppressed."  

In terms of lay evidence, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing a neurological disorder involves a complex medical issue, such as interpretation of MRI results that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, a review of the evidence shows that service connection for a neurological disorder, to include tremors, is not warranted.  While the Veteran undoubtedly experienced certain exposures during service, as particularly evidenced by service treatment records referenced above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  

Here, the evidence simply does not show that the Veteran has a diagnosed neurological disorder.  Instead, brain MRI's have consistently yielded normal results, and the tremors have been described as intermittent and volitional.   Therefore, considering all of the medical and lay evidence of record, the Board finds that without the presence of a current disability, the appeal is denied. 
 
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a June 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, records from the Social Security Administration, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

Here, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Nonetheless, the Board finds that the VA neurological examination discussed above is adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a neurological disorder, to include tremors, is denied.


REMAND

With respect to the remaining issues on appeal, a remand is needed to adjudicate the claims.  First, a remand is necessary as to the issue of entitlement to service connection for pneumonia and collapsed lung in order to obtain outstanding private treatment records and an addendum medical opinion.  At the January 2012 VA respiratory examination, the Veteran indicated that he had shortness of breath since the 1980s and was seen by Dr. Zacharian in Louisiana for such symptoms.  However, these records have not been requested or associated with the claims file.  

Moreover, the January 2012 examination, which included pulmonary function tests, did not result in a current diagnosis of pneumonia or collapsed lung.  Indeed, as clarified by the Veteran in a May 2015 brief, the issue of collapsed lung was included "in error" in the claim.  Instead, he has consistently described his current lung disability as being manifested by shortness of breath.  He has indicated that his disability is related to documented exposures during service and the cumulative effect of such exposures.  

The January 2012 pulmonary function tests, per the examiner, indicated moderate obstructive lung defect.  Although the examiner attributed the results of the pulmonary function tests to the Veteran's history of smoking and poor effort (as indicated by the respiratory technician's remarks), she did not provide an opinion as to whether it is least as likely as not that any respiratory disability was due to service, to include the report of welding fume inhalation (documented in February 1974 service treatment record) or inhaling fumes from a mixture of chlorine tablets and acid mixture (documented in May 1974 service treatment record).  

Given that the Veteran is competent to describe observable symptoms, such as shortness of breath, and because there has been a lung defect diagnosed, the Board finds an addendum opinion is needed to clarify the nature of the Veteran has a current respiratory disorder and whether such a disability is related to service.

Second, the issue of entitlement to service connection for residuals of a left foot injury must also be remanded to obtain outstanding records and an addendum opinion.  November 2007 private records note a past surgical history included a reference to left foot surgery in the 1960's after a nail pierced the Veteran's foot.  However, this appears to be a typographical error, as he has repeatedly asserted his injury occurred in 1972 during service.  Nonetheless, clarification should be obtained from the Veteran to ensure the completeness of the evidentiary record.  Indeed, at the January 2012 foot examination, he indicated that he had surgery on his foot in 1990, and at the RO hearing, he stated the surgery occurred at VA medical Center somewhere in Louisiana.  However, records related to any foot surgery have not been associated with the claims file.  

Furthermore, the Veteran described stepping on a nail during service and provided several lay statements corroborating this assertion; however, the January 2012 examiner concluded that "there is no evidence of medical documentation or treatment to substantiate an injury to the left foot," providing no further etiological opinion regarding the foot.  The examiner also noted that the Veteran reported callouses growing on his foot periodically, and an April 2011 VA treatment record specifically describes a painful callus on the left foot "secondary to stepping on nail in 1972."  

Therefore, it appears that while the examiner answered "no" to the question of whether the Veteran currently or ever having a foot condition other than flatfoot, the evidence appears to show a left foot disorder at some time during the period on appeal, as reflected in the April 2011 VA treatment for left foot painful callouses.  Moreover, the examiner's diagnostic testing revealed plantar calcaneal tuberosities and enthesophytes.  Given that the Veteran has a diagnosed left foot disability during the appeal period, and competent evidence of an in-service injury, an addendum opinion is needed to address the etiology of the left foot disability.

Third, the issue of entitlement to service connection for optic neuritis must be remanded for an addendum opinion.  The January 2012 VA examiner confirmed the diagnosis of optic neuritis and described the condition as idiopathic.  The examiner then stated that optic neuritis was less likely than not due to service, providing no rationale for the opinion rendered.  Because there was no rationale offered, the opinion is inadequate for abjudication purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include treatment records related to any VA foot surgeries as far back as 1990.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to:
* any respiratory condition, as identified by the Veteran, to include all records from Dr. Zacharian in Louisiana.
* any surgery performed on the left foot, as identified by the Veteran.  

After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A; 38 C.F.R. § 3.159(c).

3.  Request that the January 2012 respiratory examiner (or suitable substitute) review the claims file and offer an addendum opinion clarifying the precise nature of any respiratory disorder manifested by shortness of breath, and, if such a disorder is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the respiratory disorder began during or are otherwise linked to active service, to include the inhalation of fumes documented in service treatment records and any cumulative effects of such inhalation.

4.  Request that the January 2012 foot examiner (or suitable substitute) review the claims file and offer an addendum opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's left foot disability, as reflected by documentation of callouses (see April 2011 VA treatment records), began during or are otherwise linked to active service, to include his report of stepping on a nail during service.  In this regard, the examiner is advised to provide an opinion assuming that the Veteran indeed stepped on a nail during service, as described in his lay statements of record.

5.  Request that the January 2012 eye examiner (or suitable substitute) review the claims file and offer an addendum opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's optic neuritis began during or are otherwise linked to active service, to include any chemical exposures during active service.

6.  Applicable to all opinions obtained in accordance with this remand, the claims file and a copy of this remand should be provided to the VA examiners for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner(s) should explain why it would be speculative to respond.

7.  Then, readjudicate the Veteran's claims.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


